DETAILED ACTION
This application is being examined under the first inventor to file provisions of the AIA .
The response filed on 02/09/2022 has been entered and fully considered.
Claims 1-18 and 21 are pending in the present application. Claims 1, 11 and 21 are independent, and claims 19 and 20 are canceled.  Claims 2-10 depend directly or indirectly from claim 1, claims 12-18 depend directly from claim 11. 
Response to Arguments
Applicants arguments, filed on 12/13/2021 have been fully considered and are persuasive.
Information Disclosure Statement
The IDS submitted on 08/14/2019, 10/08/2019, 01/17/2020, 06/09/2020, 12/03/2020, 08/09/2021, 08/17/2021, 11/24/2021, 01/28/2022, 02/02/2022, and 02/07/2022 has been considered.
Terminal Disclaimer
The terminal disclaimer filed on 02/09/2022 has been considered.
Allowable Subject Matter
Claims 1-18 and 21 are allowed. No reason for allowance is needed as the record is clear in light of applicant's arguments and specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on PGPTLHT4493B.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476